— Judgment of the Supreme Court, New York County (Riccobono, J.), entered October 27, 1981, which granted the petition and annulled the determination of respondent-appellant as to the initial legal rent of a certain rent-stabilized apartment and remanded the matter to the respondent board for a new determination, is reversed, on the law, without costs, the determination of respondent issued December 29, 1980 reinstated, and the petition dismissed. Judgment of the Supreme Court, New York County (Bookson, J.), entered December 3, 1981, which granted the petition and annulled the determination of respondent-appellant as to the *518initial legal rent of a certain rent-stabilized apartment and remanded the matter to the board for a new determination, is reversed, on the law, without costs, determination of respondent issued January 17,1980 reinstated, and the petition dismissed. The Conciliation and Appeals Board, in a proceeding to resolve a fair market rent appeal, is directed to consider two criteria to determine whether the initial legal regulated rent exceeds the fair market rent for an apartment. These two criteria are (1) a special guidelines order promulgated by the New York City Rent Guidelines Board; and (2) the rents of “comparable apartments” (Administrative Code of City of New York, § YY516.0.2, subd b; Matter of Fresh Meadows Assoc. v New York City Conciliation & Appeals Bd., 92 Misc 2d 519, affd 63 AD2d 943). Despite repeated notices, the landlords herein failed to submit the documentation requested concerning pertinent rental data or alleged improvements in the subject apartments. In view of the failure of petitioners to furnish necessary data, the board did not act arbitrarily in determining the fair market rents solely on the basis of the special rent guidelines (Matter of Century Operating Corp. v Prince, 75 AD2d 536; Matter of Equity Invs. v New York City Conciliation & Appeals Bd., NYLJ, Dec. 2, 1980, p 6, col 1, affd 81 AD2d 755). We have examined the remaining contentions raised by petitioners-respondents and find them to be without merit. Concur — Kupferman, J. P., Sandler, Carro, Asch and Markewich, JJ.